DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 8/2/2022, wherein:
Claims 1-19 and 21 are currently pending;
Claims 1-3, 10-14, 16, and 17 have been amended; 
Claim 20 has been cancelled; and
Claim 21 has been newly added.
Official Notice
In the Non-Final Office Action mailed on 5/4/2022, Examiner took Official Notice that:
treating a surface via printing on a portion such that the portion is printed with a hydrophilic or hydrophobic coating relative to the surrounding untreated portion is known in the art;
treating a surface via chemically etching a portion to provide binary hydrophobic-hydrophilic regions is known in the art; and
treating a surface via superficial foaming to effect a change in surfaces hydrophilic/hydrophobic properties is known in the art.
	In the Applicant’s Response to the aforementioned office action filed on 8/2/2022, a traversal was made to the Examiner’s taking of Official Notice, however, this traversal was improper. MPEP 2144.03(C) states: To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241. On pages 7-8 of Applicant’s Remarks, Applicant merely states that the Official Notice is traversed with respect to the limitations of claims 10-12 and therefore evidentiary support should be provided if the rejections are maintained. However, this traversal fails to point out the supposed errors in the examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art. A mere allegation that the official notice is improper without addressing the specific facts is not an adequate traversal. As the traversal was improperly made, the officially noticed facts are made final and are now considered Applicant Admitted Prior Art (AAPA). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017457 A1 to Megaridis et al. in view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 1. Megaridis et al. teach a method (Abstract) comprising:
providing a structure having a surface ([0008] - dispersion applied or deposited onto a surface to form a coating on the surface; [0024] - coating applied to surface of an aluminum plate);
treating a portion of the surface to modify a wettability of the portion of the structure ([0048] - dispersion is deposited or applied to the surface as a coating; [0051] - coating is treated to form regions or patterns or etchings of hydrophilic nature); and
forming at least one liquid flow path on the surface through said treating ([0030] - wet-processing and thermal treatment of a coating produces surfaces patterned with binary hydrophobic-hydrophilic regions. Micropatterned wettability surfaces are useful in capillarity-driven liquid transport in open surface-tension-confined channels and surface coating applications that rely on wettability gradients). However, Megaridis does not expressly disclose that said treating comprises one or more of printing on the portion, chemically etching the portion, or superficial foaming of the portion. 
A review of the originally filed disclosure of the present application shows that paragraph [0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes…. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like.” There is no recited criticality to the selection of any particular treatment process with respect to any other, none of the methods are taught to produce unique results, and each is recited to be interchangeable with the others for producing the surface with a portion having modified wettability. 
With regards to the treating comprising printing on the portion, Examiner previously gave Official Notice, now AAPA, that treating a surface via printing on a portion such that the portion is printed with a hydrophilic or hydrophobic coating relative to the surrounding untreated portion is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ printing using a hydrophilic or hydrophobic coating in the manner similar to that taught by Megaridis et al. to form the microfluidic flow paths based upon wettability gradients to reduce the steps and waiting time required as compared to applying a coating, letting it dry, and heat treating the same as taught by Megaridis et al. 
With regards to the treating comprising chemically etching the portion, Examiner previously gave Official Notice, now AAPA, that treating a surface via chemically etching a portion to provide binary hydrophobic-hydrophilic regions is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ chemical etching in the manner similar to the laser etching taught by Megaridis et al. to reduce occupational hazards caused by lasers on workers eyes. 
With regards to the treating comprising superficial foaming the portion, Examiner previously gave Official Notice, now AAPA, that treating a surface via superficial foaming to effect a change in surfaces hydrophilic/hydrophobic properties is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill would have been motivated to utilize superficial foaming treatment in place of the deposition and laser etching as taught by Megaridis et al. to reduce occupational hazards caused by lasers on workers eyes.
Alternatively, in paragraph [0005] of Megaridis et al., surfaces patterned with alternating hydrophobic-hydrophilic regions forming micro-fluidic channels and wettability micro-patterns from many different processes are known in the art. As AAPA has established that the processes of printing, chemically etching, and superficial foaming to form surfaces with modified wettability are all known in the art, it would have been obvious to form a similar structure with the same surfaces patterned to form at least one liquid flow path using the same processes. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ one of the processes for the motivations already outlined above.
Re: Claim 2. Megaridis et al. in view of AAPA renders obvious the method of claim 1, wherein said treating comprises treating the portion to form the at least one liquid flow path (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]).
Re: Claim 3. Megaridis et al. in view of AAPA renders obvious the method of claim 1, wherein said treating comprises treating the portion to form one or more banks adjacent to the at least one liquid flow path (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]; it is taught that the coating is heated via flame or laser [0051] to form the hydrophilic regions such that the hydrophobic region bordering the channels will form banks on either side maintaining the fluid within the flow path). 
Re: Claim 4. Megaridis et al. in view of AAPA renders obvious the method of claim 1, wherein said treating comprises providing the portion of the surface with a first wettability that differs from a second wettability of a remainder of the surface (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]. The hydrophilic and hydrophobic areas will inherently have different wettability by definition - [0004]).
Re: Claim 5. Megaridis et al. in view of AAPA renders obvious the method of claim 4, wherein the first wettability allows for increased flow of liquid ([0011] - the hydrophilic regions) in comparison to the second wettability ([0011] - the hydrophobic regions).
Re: Claim 6. Megaridis et al. in view of AAPA renders obvious the method of claim 4, wherein the first wettability allows for decreased flow of liquid ([0011] - the hydrophobic regions) in comparison to the second wettability ([0011] - the hydrophilic regions).
Re: Claim 7. Megaridis et al. in view of AAPA renders obvious the method of claim 1, wherein the structure comprises a panel ([0024], Fig. 11 - aluminum plate). 
Re: Claim 8. Megaridis et al. in view of AAPA renders obvious the method of claim 1 as outlined above. In paragraph [0048], it is taught that the dispersion may be applied to any surface that can withstand heat treatment during the formation of regions or patterns or etchings. However, it is not expressly disclosed that the structure is formed of a thermoplastic or a thermoset. A review of the present application shows that paragraph [0040] states that the structure is “formed of a material, such as a plastic, metal, composite, and/or the like. For example the structure 100 can be formed of a thermoplastic, such as nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or the like. As another example, the structure 100 can be formed of epoxy, phenolic materials, and/or the like.” There does not appear to be any criticality to the selection of any particular material with respect to any other such that thermoplastics and thermosets are functionally equivalent to metals, composites, other plastics, and the like. Megaridis et al. discloses the claimed invention except for the structure being formed of a thermoplastic or thermoset. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a thermoplastic or thermoset for the structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Re: Claim 9. Megaridis et al. in view of AAPA renders obvious the method of claim 1 as outlined above. In paragraph [0048], it is taught that the dispersion may be applied to any surface that can withstand heat treatment during the formation of regions or patterns or etchings. However, it is not expressly disclosed that the structure is formed of one of nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or epoxy. A review of the present application shows that paragraph [0040] states that the structure is “formed of a material, such as a plastic, metal, composite, and/or the like. For example the structure 100 can be formed of a thermoplastic, such as nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or the like. As another example, the structure 100 can be formed of epoxy, phenolic materials, and/or the like.” There does not appear to be any criticality to the selection of any particular material with respect to any other such that nylon, PC, PPSU, PEI, and epoxy are functionally equivalent to metals, composites, other plastics, and the like. Megaridis et al. discloses the claimed invention except for the structure being formed of one of nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or epoxy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a one of nylon, polycarbonate (PC), polypheylsulfone (PPSU), polyetherimide (PEI), or epoxy for the structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Re: Claim 10. Megaridis et al. in view of AAPA renders obvious the method of claim 1. Megaridis et al. teach that their particular treating process comprises texturing the portion ([0064] - affecting the coating surface texture resulting after application and drying - resulting nanotexture in Fig. 1b). As all of the AAPA substituted methods in claim 1 effect the wettability of the surface, it would appear as though each would inherently texture the portion of the surface which is treated, as the contact angle between the fluid and the surface is necessarily changed with respect to the non-effected surface portion(s). Arguendo, claim 10 is intended to recite that the surface has a portion which is treated with one of the processes of claim 1 and is additionally textured such as in a different location, Megaridis et al. in view of AAPA does not expressly disclose treating the surface with texturing and one or more of printing, chemically etching, or superficial foaming. From a review of the originally filed disclosure of the present application, there is no criticality recited for both texturing a portion of the surface and also treating a portion with one or more of printing, chemically etching, or superficial foaming. The prior art included each element claimed although not necessarily in a single reference (Megaridis et al. teaches texturing and AAPA teaches the other treatment processes). One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide multiple treatment methods to tailor different portions of the surface of the structure with different wettabilities or to provide a structure with a surface having multiple techniques applied to different portions thereof with similar wettabilities to be used as a teaching demonstration in a classroom showing the end results of the functionally equivalent processes. 
Re: Claim 11. Megaridis et al. in view of AAPA renders obvious the method of claim 1 as outlined above. However, it is not expressly disclosed that said treating comprises printing on the portion. A review of the present disclosure shows that paragraph [0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes…. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like.” There does not appear to be any criticality to the selection of any particular treatment process with respect to any other such that printing is functionally equivalent to any of the other treatment processes. Examiner previously gave Official Notice, now AAPA, that treating a surface via printing on a portion such that the portion is printed with a hydrophilic or hydrophobic coating relative to the surrounding untreated portion is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ printing using a hydrophilic or hydrophobic coating in the manner similar to that taught by Megaridis et al. to form the microfluidic flow paths based upon wettability gradients to reduce the steps and waiting time required as compared to applying a coating, letting it dry, and heat treating the same as taught by Megaridis et al. 
Re: Claim 12. Megaridis et al. in view of AAPA renders obvious the method of claim 1 as outlined above. However, it is not expressly disclosed that said treating comprises chemically etching the portion. A review of the present disclosure shows that paragraph [0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes…. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like.” There does not appear to be any criticality to the selection of any particular treatment process with respect to any other such that printing is functionally equivalent to any of the other treatment processes. Examiner previously gave Official Notice, now AAPA, that treating a surface via chemically etching a portion to provide binary hydrophobic-hydrophilic regions is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ chemical etching in the manner similar to the laser etching taught by Megaridis et al. to reduce occupational hazards caused by lasers on workers eyes. 
Re: Claim 13. Megaridis et al. in view of AAPA renders obvious the method of claim 1 as outlined above. However, it is not expressly disclosed that said treating comprises superficial foaming the portion. A review of the present disclosure shows that paragraph [0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes…. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like…. the treating can include one or more of texturing the portion…, printing on the portion, chemically etching the portion…, and/or superficial foaming the portion to modify a wettability of the portion.” Paragraph [0050] also states that the “treatment can include superficial foaming, chemical etching, painting, printing, or the like.” There does not appear to be any criticality to the selection of any particular treatment processes with respect to any other such that printing is functionally equivalent to any of the other treatment processes. Examiner previously gave Official Notice, now AAPA, that treating a surface via superficial foaming to effect a change in surfaces hydrophilic/hydrophobic properties is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill would have been motivated to utilize superficial foaming treatment in place of the deposition and laser etching as taught by Megaridis et al. to reduce occupational hazards caused by lasers on workers eyes.
Re: Claim 14. Megaridis et al. teach a method comprising:
providing a panel (Fig. 11, [0024]  - aluminum plate) having a surface; and
treating a portion of the surface to modify a wettability of the portion of the structure ([0048] - dispersion is deposited or applied to the surface as a coating; [0051] - coating is treated to form regions or patterns or etchings of hydrophilic nature), wherein said treating comprises providing the portion of the surface with a first wettability that differs from a second wettability of a remainder of the surface (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]. The hydrophilic and hydrophobic areas will inherently have different wettability by definition - [0004]). However, Megaridis does not expressly disclose that said treating comprises one or more of printing on the portion, chemically etching the portion, or superficial foaming of the portion. 
A review of the originally filed disclosure of the present application shows that paragraph [0048] states the “surface treatment of 202 can be performed through a variety of surface treatment processes…. The treatment can be via an in-mold texturing, printing, bonding or cutting, chemical etching, painting using a blocking layer, and/or the like.” There is no recited criticality to the selection of any particular treatment process with respect to any other, none of the methods are taught to produce unique results, and each is recited to be interchangeable with the others for producing the surface with a portion having modified wettability. 
With regards to the treating comprising printing on the portion, Examiner previously gave Official Notice, now AAPA, that treating a surface via printing on a portion such that the portion is printed with a hydrophilic or hydrophobic coating relative to the surrounding untreated portion is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ printing using a hydrophilic or hydrophobic coating in the manner similar to that taught by Megaridis et al. to form the microfluidic flow paths based upon wettability gradients to reduce the steps and waiting time required as compared to applying a coating, letting it dry, and heat treating the same as taught by Megaridis et al. 
With regards to the treating comprising chemically etching the portion, Examiner previously gave Official Notice, now AAPA, that treating a surface via chemically etching a portion to provide binary hydrophobic-hydrophilic regions is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to employ chemical etching in the manner similar to the laser etching taught by Megaridis et al. to reduce occupational hazards caused by lasers on workers eyes. 
With regards to the treating comprising superficial foaming the portion, Examiner previously gave Official Notice, now AAPA, that treating a surface via superficial foaming to effect a change in surfaces hydrophilic/hydrophobic properties is known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill would have been motivated to utilize superficial foaming treatment in place of the deposition and laser etching as taught by Megaridis et al. to reduce occupational hazards caused by lasers on workers eyes.
Re: Claim 15. Megaridis et al. in view of AAPA renders obvious the method of claim 14, further comprising forming at least one liquid flow path on the surface through said treating ([0030] - wet-processing and thermal treatment of a coating produces surfaces patterned with binary hydrophobic-hydrophilic regions. Micropatterned wettability surfaces are useful in capillarity-driven liquid transport in open surface-tension-confined channels and surface coating applications that rely on wettability gradients).
Re: Claim 16. Megaridis et al. in view of AAPA renders obvious the method of claim 14, wherein said treating comprises treating the portion to form at least one liquid flow path (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]).
Re: Claim 17. Megaridis et al. in view of AAPA renders obvious the method of claim 14, wherein said treating comprises treating the portion to form one or more banks adjacent to at least one liquid flow path (As outlined above, the entire surface is treated with a hydrophobic coating and then the microfluidic paths are formed in portions of the surface already treated via heating to form hydrophilic regions - [0011]; it is taught that the coating is heated via flame or laser [0051] to form the hydrophilic regions such that the hydrophobic region bordering the channels will form banks on either side maintaining the fluid within the flow path).
Re: Claim 18. Megaridis et al. in view of AAPA renders obvious the method of claim 14, wherein the first wettability allows for increased flow of liquid ([0011] - the hydrophilic regions) in comparison to the second wettability ([0011] - the hydrophobic regions).
Re: Claim 19. Megaridis et al. in view of AAPA renders obvious the method of claim 14, wherein the first wettability allows for decreased flow of liquid ([0011] - the hydrophobic regions) in comparison to the second wettability ([0011] - the hydrophilic regions).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017457 A1 to Megaridis et al. in view of Applicant Admitted Prior Art (AAPA) in further view of US 2008/0070998 to Takada et al.
Re: Claim 21. Megaridis et al. in view of AAPA renders obvious the limitations of claims 1 and 13 as outlined above. However, it is not expressly disclosed that the superficial foaming treatment comprises the steps of: applying a physical foaming agent to a localized area on the portion; allowing the physical foaming agent to remain on the portion for a predetermined period of time to diffuse into the portion; removing the physical foaming agent after said allowing; and heating the structure after said removing. 
Takada et al. teaches foam production methods for effecting the absorbing and adsorptive properties of the material ([0001]). In paragraph [0010], Takada et al. teaches it is known to use superficial foaming to alter materials by placing an inert gas as a foaming agent (e.g. carbon dioxide in a supercritical state) on the surface to be treated, allowing the gas to impregnate and saturate into the surface, and then subjecting the resulting material to reduced pressure and heating to remove the inert gas therefrom and thereby provide foaming of the surface. 
The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art before the effective filing date of the present application could have utilized the particular superficial foaming technique steps as outlined by Takada et al. in place of a generic superficial foaming technique as known in AAPA and the results would have been obvious. 
Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
On pages 6-7 of Applicant’s Remarks, it is alleged that Megaridis teaches a specific method which is not printing, chemically etching, or superficial foaming such that substituting another treatment process to provide a similar result would unquestionably change the principle of operation. Attention is drawn to paragraph [0005] of Megaridis which teaches multiple methods of forming structures with surfaces patterned by portions with modified wettability to form liquid flow paths thereon. Megaridis states that the downside to these methods is merely the use of masks and closed environmental chambers which effect scalability and costs. The particular method of Megaridis is therefore directed to the particular concept of providing an equivalent final product to the known methods. Applicant has failed to demonstrate how utilizing chemical etching, printing, and/or superficial foaming provides criticality as compared to the process taught by Megaridis in providing a structure with a surface having a portion thereof treated to modify its wettability to form a flow path. As Megaridis is relied upon to demonstrate the final product having the same treated surface as the known prior art methods, substituting the intermediate treatment steps would still be within the ordinary skill of one in the art prior to the effective filing date of the present application as outlined above. 
On pages 7-8 of Applicant’s Remarks, the Official Notice has been attempted to be traversed. However, as outlined above, the traversal is improper. It is also alleged that Examiner did not cite any references such that the taking of Official Notice was improper. Applicant’s attention is drawn to the PTO-892 of the prior office action wherein US 2007/0231559 and US 20,421,072 describe printing of surfaces to modify wettability; US 10,907,258, US 10,421,072, and US 2010/0143741 describe chemical etching of surfaces to modify wettability; and at least US 8,722,143 described superficial foaming to modify wettability. The allegations are therefore baseless. 
On pages 8-9 of Applicant’s Remarks, it is alleged that obvious design choice was improperly utilized to remedy deficiencies in Megaridis. As outlined in the previous rejections which are maintained above, Applicant has failed to establish criticality for the choice of materials. As there is no criticality outlined, the selection of one material in place of the other does not appear to provide anything unobvious. Likewise, it has not been established that the method would have to be altered for the individual materials in any way. As such, it would have been within the ordinary skills of one having ordinary skill in the art to select any of the materials claimed since there is no alleged difference beyond the choice of material.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647